Citation Nr: 1032440	
Decision Date: 08/27/10    Archive Date: 09/01/10

DOCKET NO.  06-38 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a left ankle injury with 
residual arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The appellant served on active duty for training (ACDUTRA) from 
November 6, 1960 to May 5, 1961, August 6, 1961 to August 20, 
1961, from July 1, 1962 to July 15, 1962, from June 5, 1963 to 
June 7, 1963, and from June 9, 1963 to June 23, 1963; he had 
additional periods of inactive duty for training (INACDUTRA) with 
the South Carolina Army National Guard from September 1960 to 
August 1963.

This matter came before the Board of Veterans' Appeals (Board) 
initially on appeal from a May 2006 rating decision in which the 
RO denied the appellant's claim.

The appellant was scheduled for a Travel Board hearing in October 
2008; however, he did not report to that hearing.  Thus, his 
request for a Board hearing is considered withdrawn.  See 38 
C.F.R. § 20.704 (2008).

In November 2009, the Board remanded the appeal to the RO via the 
Appeals Management Center (AMC), in Washington, DC, for 
additional development.  It is now before the Board for further 
appellate consideration.

In a June 2009 statement, the appellant appeared to raise 
the issue of entitlement to service connection for a right 
ankle injury.  Thus, the issue of reopening the 
appellant's previously-denied claim for service connection 
for a right ankle injury has been raised by the record, 
but has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  


FINDING OF FACT

There is no competent medical evidence relating the appellant's 
current left ankle disorder to an in-service sprain during 
ACDUTRA; the most probative opinion is against the claim for 
service connection.


CONCLUSION OF LAW

The criteria for service connection for a left ankle injury with 
residual arthritis are not met.  38 U.S.C.A. §§ 101, 106, 1110, 
1111, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.307, 3.309 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 
2002 & Supp. 2009), was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326 (2009).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant about 
the information and evidence that the claimant is expected to 
provide.  The Board notes that a "fourth element" of the notice 
requirement, requesting the claimant to provide any evidence in 
the claimant's possession that pertains to the claim, was 
recently removed from the language of 38 C.F.R. § 3.159(b)(1).  
See 73 Fed. Reg. 23,353-356 (Apr. 30, 2008).

VA's notice requirements also apply to all five elements of a 
service-connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO's February and March 2006 pre-rating notice letters 
described the evidence necessary to substantiate a claim for 
service connection, and met all of the requirements noted above, 
including informing the appellant that it was ultimately his 
responsibility to see to it that any records pertinent to his 
claim are received by VA.  The March 2006 letter provided notice 
of how disability ratings and effective dates are established, if 
service connection was granted.  As these two pre-rating letters 
were consistent with the holdings in Pelegrini and Dingess, VA's 
duty to notify in this case has been satisfied.  

The Board also finds that all relevant evidence necessary for an 
equitable resolution of the appeal has been identified and 
obtained, to the extent possible.  The evidence of record 
includes the appellant's service personnel records, service 
treatment records, available VA medical records, and statements 
from the appellant and his representative, on his behalf.  In 
this regard, the Board notes that the appellant filed for Social 
Security Administration (SSA) disability benefits after losing 
his commercial driver's license and job because he had insulin-
dependent diabetes.  As the issue before the Board relates to his 
left ankle, one for which he did not apply for SSA benefits, a 
remand to obtain SSA records is not warranted.  Golz v. Shinseki, 
590 F.3d 1317, 1321 (Fed.Cir.2010) ("The language of the statute 
is explicit: not all medical records or all SSA disability 
records must be sought-only those that are relevant to the 
veteran's claim.").  The appellant was afforded a VA examination 
in November 2007 and, after additional service personnel and 
treatment records were added to the record, a January 2010 
examination and an addendum opinion in February 2010.  The Board 
finds that the evidence of record is adequate for adjudication 
purposes as the November 2007 and January 2010 VA examiners 
interviewed the appellant and provided detailed clinical 
evaluations and the January 2010 VA examiner reviewed the entire 
claims file before providing an addendum opinion.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  VA issued a supplemental 
statement of the case in March 2010.  Given the foregoing, the 
Board finds that VA has substantially complied with the Board's 
previous remand with regard to the claim on appeal.  See Dyment 
v. West, 13 Vet. App. 141, 146-47 (1999).  Thus, the Board finds 
that no further assistance is warranted.  Under these 
circumstances, the Board concludes that the appellant has been 
accorded ample opportunity to present evidence and argument in 
support of the matter decided on appeal. 

In summary, the duties imposed by the VCAA have been considered 
and satisfied. There is no additional notice that should be 
provided, nor is there any indication that there is additional 
existing evidence to obtain or development required to create any 
additional evidence to be considered in connection with the 
appeal.  

II. Analysis

Service connection will be granted if it is shown that a veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303.  Such a determination requires a 
finding of current disability that is related to an injury or 
disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service 
connection may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Certain chronic diseases, such as arthritis, which are manifested 
to a compensable degree within one year of discharge from active 
duty, shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative evidence 
to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.  Since the appellant did not serve on 
active duty, the provisions for presumptive service connection 
for chronic diseases do not apply.

Service connection also may be granted for disability resulting 
from disease or injury incurred in or aggravated while performing 
ACDUTRA or injury incurred or aggravated by INACDUTRA.  38 
U.S.C.A. §§ 101(24), 106, 1110, 1131.  Under 38 U.S.C.A. § 
101(22) (a) and (c) ACDUTRA means, in pertinent part, full-time 
duty in the Armed Forces performed by Reserves for training and 
full-time duty as members of the Army National Guard or Air 
National Guard of any State.  ACDUTRA includes full-time duty 
performed by members of the National Guard of any State or the 
Reserves.  38 C.F.R. § 3.6(c).  INACDUTRA includes duty other 
than full-time duty performed by a member of the Reserves or the 
National Guard of any State.  38 U.S.C.A. § 101(23); 38 C.F.R. § 
3.6(d).

Therefore, for disorders claimed to have been incurred or 
aggravated during ACDUTRA or INACDUTRA, the appellant must 
establish a service-connected disability in order to achieve 
status as a veteran.  Paulson v. Brown, 7 Vet. App. 466, 470 
(1995).

When a claimant seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in light 
of the places, types, and circumstances of service, as evidenced 
by service records, the official history of each organization in 
which he served, his military records, and all pertinent medical 
and lay evidence.  38 C.F.R. § 3.303(a).  As the appellant had no 
combat service, the provisions of 38 U.S.C.A. § 1154(b) (West 
2002) are not for application.

The appellant contends that his current left ankle arthritis is 
due to an injury to his left ankle sustained during National 
Guard service.  

After a full review of the record, including the medical evidence 
and statements made by the appellant and his representative, on 
his behalf, the Board finds that service connection for a claimed 
left ankle injury with residual arthritis is not warranted.

The appellant's August 1960 National Guard enlistment examination 
report reflects normal clinical findings for the lower 
extremities and feet.  The claimant denied a previous history of 
swollen or pain joints, arthritis or any bone, joint or other 
deformity.  Subsequent National Guard treatment records reflect 
that, in March 1961, the appellant was treated for complaints of 
a knot on the leg-pain in the middle one-third of the left 
tibia.  X-rays were negative and he was noted to have a small 
varicose vein and tenderness on examination.  An April 1961 
release from ACDUTRA examination report reflects normal clinical 
findings for the lower extremities and feet.  In the May 1961 
medical history portion of that examination report, the claimant 
denied previous history of swollen or pain joints, arthritis or 
any bone, joint or other deformity.  On July 4, 1962, the 
claimant was treated with an Ace bandage for a sprained left 
ankle.  X-rays were negative and he was initially confined to 
quarters but on July 13, 1962, he was released to light duty.  

In March 1999, the appellant presented to the VA clinic for an 
initial primary care consult, complaining of recurrent left ankle 
sprains.  On examination, the left ankle had crepitant range of 
motion but was stable.  X-rays of the left ankle revealed no 
definite acute fracture with any displacement or dislocation 
identified.  There were slight tendous and ligamentous 
calcifications and minimal spurring suggestive of slight 
degenerative changes.  Slight old trauma and slight soft tissue 
swelling, including laterally anteriorly and slight ligamentous 
injury or sprain, were not excluded.  

During a November 2007 VA joints examination, the appellant 
claimed that he was on guard duty at Fort Jackson and ran to jump 
on a moving jeep, hitting his left ankle on the corner of the 
tailgate and injuring it.  He stated that he was treated at the 
base hospital, where the ankle was not x-rayed.  The claimant 
indicated that his ankle was wrapped, that he was placed on light 
duty for one week, and that his ankle was sore for the next year 
but there were no limitations on his activities at that time 
other than the week of light duty.  He denied any problems with 
the left ankle before the start of his military service.  Since 
that time, the appellant claimed that he has had intermittent 
pain in the ankle localized in the area of the left malleolus.  
He took aspirin occasionally with some relief and denied any 
surgery, cortisone injections or physical therapy.  He also 
denied any effect on his activities of daily living, flare-ups or 
the use of an assistive device.  The diagnosis was mild 
degenerative joint disease of the left ankle.  This examiner 
opined that the appellant's left ankle disability is less likely 
than not caused by or a result of the injury he sustained to the 
left ankle in service, noting that there was no reference to a 
left ankle injury in the claims file and his discharge 
examination was normal.

In a January 2010 examination report, the VA examiner noted that 
the appellant dated the onset of his left ankle problem to the 
year 1961; that he recalled being told that he had cracked his 
left ankle and being treated with a brace and being given light 
duty; that he was able to resume duty but was uncertain whether 
he presented later on in service to sick call for the ankle; and 
that he was given an honorable discharge with no disability 
rating at that time.  The claimant felt that his ankle problems 
had worsened over the years since leaving service and stated that 
he had been under a doctor's care for the ankle since about 1995.  
The appellant denied any left ankle problems prior to service and 
any subsequent injury to the left ankle.  The claimant felt that 
his left ankle did not significantly limit his work activities as 
a truck driver but had curtailed his walking.  He experienced 
flare-ups which were activity and weather related.  On physical 
examination, the appellant was wearing a brace on his left ankle.  
There was a moderate amount of soft tissue swelling about the 
ankle.  Motion was accompanied by end of range pain, but was not 
additionally limited following repetitive use.  He was tender 
over the lateral malleolus and was stable on drawer testing.  The 
appellant had decreased ability to stand on tip-toe on his left 
foot.  Left ankle x-rays were negative on the day of the 
examination.  The diagnosis was chronic sprain of the left ankle.  
In an February 2010 addendum, after reviewing the claims file and 
reiterating the National Guard treatment history provided above, 
the January 2010 VA examiner opined that it is less likely as not 
that the appellant's present left ankle problems are directly 
related to his military service.  In support, the examiner noted 
that one minor injury to the left ankle was documented in the 
records while in service, that the claimant was not referred for 
specialty care and was given a brief profile, that the documented 
left leg injury did not affect the left ankle, and that all of 
these events are now very remote in time. 

Absent competent and probative medical evidence that there were 
any residuals of the July 1962 National Guard left ankle sprain 
that are causally related to an event or incident of his military 
service, service connection must be denied.  Here, the record 
shows that, after being treated with an Ace bandage and being 
placed on light duty profile following a July 4, 1962 left ankle 
sprain, the appellant did not seek treatment until 1999 more than 
35 years after the in-service incident.  The Board points out 
that passage of so many years between discharge from active 
service and the lack of objective documentation of a claimed 
disability is a factor that weighs against a claim for service 
connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000).  

In addition to the medical evidence, the Board has considered the 
appellant's belief, that the claimed disorder is related to his 
military service.  Although the appellant is competent to 
describe his symptoms, the Board finds many of his statements are 
not credible.  For example, he indicated that he sprained his 
ankle during ACDUTRA in 1960 or 1961, that no x-rays were done, 
and that he has had problems since then and that he first sought 
treatment in 1995.  His National Guard treatment records clearly 
show that the claimant sprained his ankle in July 1962, that x-
rays were negative and that he was placed on light duty; however, 
he continued to serve with the National Guard until August 31, 
1963 without any additional complaints of, or treatment for, any 
left ankle problems.  Moreover, the claimant's initial VA primary 
care consult for complaints of left ankle pain was in March 1999, 
not in 1995.  Previously, he had sought treatment for right ankle 
problems in August 1997.  As the appellant and his representative 
are not shown to be other than laypersons without the appropriate 
medical training and expertise, they are not competent to render 
a probative (persuasive) opinion on a medical matter.  See Routen 
v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally 
not capable of opining on matters requiring medical knowledge").  
Hence, the lay assertions in this regard have little or no 
probative value.  Instead, the Board finds that the January 2010 
VA examiner's medical opinion, which is based on the impressions 
offered by trained professionals following examination of the 
appellant and review of all the medical evidence of record, is 
more probative than the lay assertions offered by the appellant 
and his representative.  In this regard, the Board notes that 
this examiner provided a rationale in support of his etiological 
opinion.  Specifically, that the appellant's current left ankle 
problems are unlikely to be related to one minor injury to the 
left ankle that was very remote in time. 

Under these circumstances, the Board finds that the claim for 
service connection for a left ankle injury with residual 
arthritis must be denied.  In reaching this conclusion, the Board 
has considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as no competent, probative evidence supports 
the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 
53-56 (1990).




ORDER

Service connection for a left ankle injury with residual 
arthritis is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


